



 
Exhibit 10.3
 
 
AMENDMENT TO THE IRON MOUNTAIN INCORPORATED
2003 SENIOR EXECUTIVE INCENTIVE PROGRAM
 
 
1.  Section 1 of the Iron Mountain Incorporated 2003 Senior Executive Incentive
Program (the "2003 SEIP") is hereby deleted in its entirety and replaced with
the following:
 
"1.    Participant.    The sole participant in this Program shall be the
Executive Chairman of the Board of Directors of Iron Mountain Incorporated (the
"Corporation")."
 
2.  Section 2 of the 2003 SEIP is hereby deleted in its entirety and replaced
with the following:
 
"2.    Annual Limit on Incentive Compensation.    The maximum amount payable
under this Program with respect to a fiscal year shall be the lesser of 3.0
times the Executive Chairman's annual base compensation for the fiscal year or
$3,500,000.00 (the "Annual Limit")."
 
3.  Section 3 of the 2003 SEIP is hereby deleted in its entirety and replaced
with the following:
 
"3.    Eligibility for Incentive Compensation.    While the outcome for the
Corporation's fiscal year to which the incentive compensation relates is
substantially uncertain (but not more than 90 days after the start of that
fiscal year), the Compensation Committee of the Board of Directors shall
establish the criteria for the payment of the Annual Limit. Such criteria may be
based on any one or more of the following business criteria: EBITDA; OIBDA;
adjusted OIBDA or Contribution; gross revenues; growth rate; capital spending;
free cash flow; operating income (before or after taxes); attaining budget;
return on total or incremental invested capital; gross profit or margin;
operating profit or margin; net earnings (before or after taxes); earnings per
share; adjusted earnings per share; net income; share price (including but not
limited to growth measures and total shareholder return); return on assets,
return on equity, return on sales or return on revenue; other cash flow measures
(including operating cash flow, cash flow return on equity, cash flow return on
investment and free cash flow before acquisitions and discretionary
investments); productivity ratios or metrics; market share; customer
satisfaction; working capital targets; organizational or transformational
metrics; and achievement of stated corporate goals including, but not limited to
acquisitions, alliances, joint ventures, international development, and internal
expansion. Any such criteria, whether alone or in combination, may be applied on
the basis of the Corporation and/or its subsidiaries as a whole or on any
business unit of the Corporation and its subsidiaries and may be measured
directly or by comparing the result to: (i) the performance of a group of
competitor companies; (ii) a published or special index determined by the
Compensation Committee; or (iii) other benchmarks determined by the Compensation
Committee. The Compensation Committee shall make further adjustments as
necessary to eliminate the effect on the stated performance goals of unplanned
acquisitions, changes in foreign exchange rates, discrete tax items identified
by the Compensation Committee, changes in accounting standards and variances to
planned annual incentive compensation expense. If such objectives are not fully
achieved, the Compensation Committee may provide that less than 100 percent of
the Annual Limit shall be payable.
 


 
 

--------------------------------------------------------------------------------

 


 
Following the close of the fiscal year, the Compensation Committee shall certify
whether such criteria were satisfied."
 
4.  Section 4 of the 2003 SEIP is hereby deleted in its entirety and replaced
with the following:
 
"4.    Discretion to Reduce Incentive Compensation.    The Compensation
Committee, after consultation with the Chair of the Audit Committee of the Board
of Directors, may, in its discretion, reduce the amount of incentive
compensation otherwise payable for the fiscal year based on any of the following
criteria: extent to which the objective financial measurements achieved for the
fiscal year satisfied the Corporation's short-term or long-term goals;
stockholder confidence in the Corporation, as evidenced in part by the
Corporation's stock price; and the effectiveness and wellness of the Corporation
as a whole, taking into account, for example, labor relations and other similar
matters."
 
5.  Section 5 of the 2003 SEIP is hereby deleted in its entirety and replaced
with the following:
 
"5.    Effective Date; Right to Amend and Terminate.    This 2003 Senior
Executive Incentive Program was originally effective as of March 31, 2003 and
first applicable for the fiscal year that began January 1, 2003; provided,
however, that the material terms of this Program must be approved prior to any
payment hereunder by an affirmative vote of a majority of the votes properly
cast at a duly held meeting of the stockholders of the Corporation at which a
quorum representing a majority of all outstanding common stock is present, in
person or by proxy.
 
 
The Program shall continue until terminated by the Board of Directors. The Board
of Directors reserves the right to from time to time amend, modify or suspend
this Program (or any part thereof)."
 
 
These amendments will be effective for fiscal years beginning on or after
January 1, 2011; provided, however, that prior to effectiveness these amendments
must first be approved by an affirmative vote of a majority of the votes
properly cast at a duly held meeting of the stockholders of the Corporation at
which a quorum representing a majority of all outstanding common stock is
present, in person or by proxy. Except as hereinabove amended, the provisions of
the 2003 SEIP shall remain in full force and effect.
 
 
 
 
 
 

--------------------------------------------------------------------------------


